{¶ 1} The judgment of the court of appeals holding that appellant may be convicted of one count of attempted murder is affirmed, and the judgment of the court of appeals holding that appellant may not be convicted of two counts of felonious assault is reversed, on the authority of State v. Williams, 124 Ohio St.3d *562381, 2010-Ohio-147, 922 N.E.2d 937. The judgment of the trial court is reinstated.
Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp, Assistant Prosecuting Attorney, for appellee.
Bruce K. Hust, for appellant.
Moyer, C.J.,1 and Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Pfeifer and Lanzinger, JJ., dissent and would affirm the judgment of the court of appeals.